2020 UT App 8



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                     JOEL EDWARD BOYSZA,
                           Appellant.

                             Opinion
                        No. 20180670-CA
                      Filed January 3, 2020

         Third District Court, West Jordan Department
               The Honorable L. Douglas Hogan
                         No. 141401252

            Sarah J. Carlquist, Attorney for Appellant
         Sean D. Reyes and Karen A. Klucznik, Attorneys
                          for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
  in which JUDGES DAVID N. MORTENSEN and RYAN M. HARRIS
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     As part of a plea agreement related to multiple counts of
sexually abusing a child, Joel Edward Boysza agreed to complete
an inpatient sex-offender treatment program in Minnesota. After
completing a portion of the treatment program, Boysza was
“adversely terminated” from the program during its final,
outpatient transitional phase. The district court revoked Boysza’s
probation and reinstated his prison sentence. Boysza appeals the
revocation, arguing that the district court erred when it
concluded that he had willfully violated the terms of his
probation. We affirm.
                         State v. Boysza


                        BACKGROUND

¶2      When Boysza’s stepdaughter was fifteen, she told her
sister that Boysza had been sexually abusing her for the past
nine years. Boysza was charged with multiple counts of sexual
abuse, forcible sexual abuse, rape, and object rape of a child. He
pleaded guilty to one count of rape, and the State agreed to
dismiss the remaining charges. As part of the plea agreement,
Boysza agreed to complete an out-of-state inpatient sex-offender
treatment program and serve ten years’ probation with standard
conditions applicable to sex offenders. The court accepted
Boysza’s plea, but it made clear to him that if he violated his
probation “in any way, shape, or form,” he would return to Utah
for an order-to-show-cause hearing and the “original penalty[]
would be back in play.” At sentencing, the court further advised
Boysza that he was required to “complete” inpatient sex-
offender treatment, warning him, “If you get kicked out, that’s a
violation of your probation. We’re right back here with a first
degree felony hanging over your head.” As relevant here, in
addition to completing inpatient treatment, Boysza’s probation
agreement prohibited him from possessing any materials that
acted as a stimulus for his deviancy and from having any contact
with children under the age of eighteen.

¶3      In March 2016, Boysza entered an inpatient sex-offender
treatment program with Alpha Human Services (Alpha) in
Minnesota. Alpha’s inpatient treatment had five phases—the
first four consisting of inpatient therapy, with the final phase
being post-residential transitional therapy. On entry, Boysza
signed an agreement acknowledging the terms and conditions of
his acceptance for admission into Alpha’s residential sex-
offender treatment program. Among other conditions, Boysza
agreed (1) to “abide by all program rules and procedures,”
(2) that he would be terminated “for failing to make adequate
progress in the program,” (3) that he would not “successfully
complete the program until” he had “demonstrated the ability to
date” and “form intimate social relationships with appropriate
age peers,” and (4) that he would be subject to “termination from



20180670-CA                     2                 2020 UT App 8
                         State v. Boysza


the program” if he deleted text messages, photographs, or
emails.

¶4      In November 2017, Boysza, who had by this point
progressed to the final stage of the program, was “adversely
terminated” by Alpha “[d]ue to his lack of compliance with the
rules, repeated dishonesty and his unwillingness to take
treatment seriously.” Specifically, Alpha identified the following
as among the reasons for Boysza’s termination: (1) having
photographs of his minor daughter, other minor children, and
his victim (i.e., his stepdaughter) on his cellphone; (2) being
partially nude with a woman he was dating during treatment
and failing to follow treatment rules with regard to intimacy in
appropriate places; (3) communicating indirectly with a minor;
(4) grooming a dating partner to believe that he was in contact
with his daughter; (5) lying to Alpha staff about the ages of his
dating partner’s children, about his dating partner’s knowledge
of his offense, and about the storage of photographs of his minor
daughter on a memory disk; and (6) deleting photographs and
texts from his cellphone without staff permission.

¶5      In its motion for order to show cause, the State alleged
that Boysza violated his probation by possessing photographs
that acted as a stimulus for his deviancy, failing to complete the
inpatient sex-offender treatment program in Minnesota, and
having contact with children under eighteen years of age. In his
defense, Boysza testified that he never used the photographs as a
stimulus. He also testified that he thought he was finished with
the treatment program because he had completed its inpatient
portions and was “free to go.” But Boysza’s therapist from Alpha
testified that such a dichotomy between the inpatient and
residential phases of the treatment program was artificial. She
stated that once Boysza completed the inpatient portion of the
program, he segued to the outpatient portion. “But [he was] not
done with the program. [He was] only done with part of the
program,” and he would not be discharged until he had
completed the entire program. His therapist further noted that
Boysza had been told “on more than one occasion” that he



20180670-CA                     3                 2020 UT App 8
                          State v. Boysza


would be discharged from the program only after having
completed all its phases.

¶6      While the district court determined that the State had
submitted sufficient evidence for it to find that Boysza had
violated his probation in several respects, the court was most
concerned about Boysza’s failure to complete the inpatient
treatment program. In summary, the court stated, “The key to
the probation in this entire arrangement was that you
successfully complete the programming. I don’t believe that
could have been made any more clear the day of sentencing how
important that was for you and you failed.” The court then
revoked Boysza’s probation and imposed the original sentence
of five years to life. Boysza appeals.


             ISSUE AND STANDARD OF REVIEW

¶7      The sole issue on appeal is whether the district court erred
when it revoked Boysza’s probation, finding that he had
willfully violated its terms and conditions. “The decision to
grant, modify, or revoke probation is in the discretion of the
[district] court.” State v. Johnson, 2012 UT App 118, ¶ 2, 276 P.3d
1254 (quotation simplified). Moreover, a district “court’s
determinations underlying its conclusion that [a] defendant
violated his probation are findings of fact [that this court] will
not disturb unless clearly erroneous, i.e., against the clear weight
of the evidence.” State v. Maestas, 2000 UT App 22, ¶ 12, 997 P.2d
314. Thus, “we view the evidence of a probation violation in a
light most favorable to the [district] court’s findings and
substitute our own judgment only if the evidence is so deficient
as to render the court’s action an abuse of discretion.” Id.


                            ANALYSIS

¶8     “To revoke probation, the [district] court must find a
violation of the probation agreement by a preponderance of the



20180670-CA                     4                  2020 UT App 8
                          State v. Boysza


evidence. In addition, the [district] court must find, also by a
preponderance of the evidence, that the violation was willful,
and not merely the result of circumstances beyond the
probationer’s control.” State v. Snyder, 2015 UT App 172, ¶ 7, 355
P.3d 246 (quotation simplified). And it is well-settled “that a
single violation of probation is legally sufficient to support a
probation revocation.” State v. Legg, 2014 UT App 80, ¶ 11, 324
P.3d 656; accord State v. Bilek, 2017 UT App 37, ¶ 2, 392 P.3d 990
(per curiam); Snyder, 2015 UT App 172, ¶ 7.

¶9      Here, to revoke Boysza’s probation and impose the
original prison sentence, the district court was required to find
that Boysza willfully violated at least one of the terms of his
probation, and it determined that Boysza had failed to complete
the inpatient therapy program in Minnesota. A determination
that Boysza willfully failed to complete the inpatient therapy
program required “a finding that the probationer did not make
bona fide efforts to meet the conditions of his probation.” State v.
Hoffman, 2017 UT App 173, ¶ 10, 405 P.3d 855 (quotation
simplified). In Hoffman, this court concluded that a defendant
who became treatment resistant by refusing to engage in group
treatment and by adopting a defensive attitude had failed to
make a bona fide effort to complete the sex-offender treatment
program. Id. ¶ 12. Similarly here, we cannot conclude that there
was any error in the district court’s determination that Boysza
resisted the benefits of treatment by intentionally engaging in a
pattern of “dishonesty” and an “unwillingness to take treatment
seriously.” As the district court observed, Boysza was well-
aware of the treatment program’s rules because he had agreed to
follow them when he was admitted to the program. We also
cannot perceive any error in the court’s finding that Boysza
repeatedly broke the rules of the program by having prohibited
images on his cellphone, engaging in inappropriate displays of
affection in public places, lying to Alpha’s staff about an array of
proscribed behaviors, and deleting photographs and texts
without staff permission. All of these actions constituted
deliberate choices by Boysza not to follow the rules of Alpha and
therefore supported the district court’s conclusion that Boysza


20180670-CA                     5                  2020 UT App 8
                         State v. Boysza


had not made a good faith effort to complete inpatient treatment.
In short, Boysza knew Alpha’s rules and chose not to obey them,
so he was “adversely terminated” from the program. His failure
to follow the rules was not “accidental, the product of coercion,
or the result of an honest mistake.” See Snyder, 2015 UT App 172,
¶ 14. Rather, his failure to complete the program represented a
willful violation of the terms of his probation.

¶10 The distinction Boysza makes between the inpatient and
transitional portions of Alpha’s residential sex-offender
treatment program strikes us as artificial and unpersuasive.
Boysza’s own therapist stated that Alpha offered Boysza one
program—not an inpatient and an outpatient program—and that
Boysza was made aware of the singular nature of the program.
Boysza, contrary to his representation otherwise, was explicitly
told that he would not be considered to have completed the
residential program until he had completed both its inpatient
and transitional portions. Far from being a separate program, the
transitional phase was integral to the program required by the
terms of Boysza’s probation. Because Boysza engaged in actions
that resulted in his termination during the transitional phase of
the program, we can see no error in the court’s determination
that Boysza did not complete the inpatient sex-offender
treatment program and violated the terms of his probation.


                        CONCLUSION

¶11 The district court did not abuse its discretion when it
concluded that Boysza violated the terms of his probation and,
consequently, revoked his probation and reinstated his prison
sentence. Affirmed.




20180670-CA                    6                 2020 UT App 8